292 S.W.3d 602 (2009)
NUTEK INTERNATIONAL, INC., Appellant,
v.
Jack HEAVISIDE, Respondent.
No. ED 92807.
Missouri Court of Appeals, Eastern District, Division Three.
September 22, 2009.
David B. Cosgrove, Richard D. Worth, Saint Louis, MO, for Appellant.
Jack B. Spooner, Clayton, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Nutek International, Inc. ("Employer") appeals the judgment setting aside a default judgment entered against Jack Heaviside ("Employee"). We find that the trial court did not abuse its discretion in setting aside the default judgment.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).[1]
NOTES
[1]  There are two motions which have been taken with the case. Employee's motion for damages for frivolous appeal is denied. Employer's motion to strike Employee's brief, or, in the alternative, to strike the appendix to Employee's brief is denied in part and granted in part. The motion to strike Employee's brief is denied and the motion to strike the appendix of Employee's brief is granted.